USCA11 Case: 21-10911    Date Filed: 08/20/2021   Page: 1 of 4



                                                          [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                               No. 21-10911
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 1:20-cr-00095-MLB-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                      versus

LASHAWN PORCHER,
a.k.a. Shawn Chambers,

                                                          Defendant-Appellant.

                         ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (August 20, 2021)


Before WILLIAM PRYOR, Chief Judge, ROSENBAUM and BRANCH, Circuit
Judges.

PER CURIAM:
          USCA11 Case: 21-10911        Date Filed: 08/20/2021    Page: 2 of 4



      LaShawn Porcher appeals his sentence of 11 months of imprisonment and

three years of supervised release following the revocation of his supervised release.

18 U.S.C. § 3565(a)(2). Porcher argues that his sentence is substantively

unreasonable. We affirm.

      We review a sentence following the revocation of probation for

reasonableness. See United States v. Velasquez Velasquez, 524 F.3d 1248, 1252

(11th Cir. 2008) (discussing supervised release); United States v. Campbell, 473

F.3d 1345, 1348 (11th Cir. 2007) (stating that probation and supervised release

revocation proceedings are conceptually identical). As to reasonableness, we

review a sentence for abuse of discretion. United States v. Irey, 612 F.3d 1160,

1188–89 (11th Cir. 2010) (en banc). “We will not disturb a sentence unless we are

left with the definite and firm conviction that the district court committed a clear

error of judgment.” Id. at 1190 (internal quotation marks omitted).

      When a defendant violates a condition of probation, the district court may

revoke the sentence of probation and resentence the defendant. 18 U.S.C.

§ 3565(a)(2). The district court may include a term of supervised release as part of

the sentence. See United States v. Jenkins, 42 F.3d 1370, 1371 (11th Cir. 1995).

The district court must factor into its decision the need to reflect the seriousness of

the offense, promote respect for the law, provide just punishment for the offense,

deter criminal conduct, and protect the public from future similar criminal conduct.


                                           2
          USCA11 Case: 21-10911        Date Filed: 08/20/2021    Page: 3 of 4



18 U.S.C. §§ 3565(a), 3553(a).

      Porcher’s sentence is substantively reasonable. Porcher dodged a sentence of

imprisonment and received five years of probation following his pleas of guilty to

conspiring to commit mail fraud, id. § 1349, and aiding in the preparation of 53

fraudulent tax returns, 26 U.S.C. § 7206(2), as part of a scheme to obtain

unemployment insurance benefits using fictitious business entities. While on

probation, Porcher tested positive for marijuana and failed to report to his

probation officer three times, skipped 11 drug tests and 20 group counseling

sessions, missed two individual counseling sessions and was discharged from the

program, and paid no restitution for seven months. During his revocation hearing,

Porcher requested another chance based on his six-month compliance with

electronic monitoring and his obligations to care for his mother and to work.

Despite its reservations about Porcher’s sincerity, the district court postponed

sentencing. And during the next five months, Porcher tested positive seven times

for illegal narcotics, for which the district court had to revoke his sentence to

probation. See 18 U.S.C. § 3565(b)(4). The district court reasonably determined

that Porcher’s criminal history, which included four prior convictions for fraud and

theft, his pattern of violating prior sentences to probation, and his habitual drug

abuse warranted a sentence of 11 months of imprisonment and three years of

supervised release. See id. § 3553(a). We cannot say that decision amounted to an


                                           3
          USCA11 Case: 21-10911   Date Filed: 08/20/2021   Page: 4 of 4



abuse of discretion.

      We AFFIRM Porcher’s sentence.




                                      4